Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 1 of 16     PageID #: 510



                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,           )    CR. NO. 16-00465 HG-01
                                    )
                 Plaintiff,         )
                                    )
           vs.                      )
                                    )
DAJON FRANCISCO,                    )
                                    )
                 Defendant.         )
                                    )
                                    )

ORDER DENYING DEFENDANT DAJON FRANCISCO’S MOTION FOR REDUCTION OF
         SENTENCE AND COMPASSIONATE RELEASE (ECF No. 44)


     Defendant is currently incarcerated at the Federal

Correctional Institute Dublin in California with a projected

release date of October 20, 2021.

     Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.              She claims

that her past medical conditions place her at high risk of

suffering serious complications should she contract the virus.

     The Government opposes Defendant’s Motion.

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

     Considering the totality of the circumstances, the Court

finds that Defendant’s release is not appropriate.              Defendant

does not currently suffer from any severe medical conditions and

is not undergoing any current medical treatment that would


                                     1
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 2 of 16   PageID #: 511



support her immediate release.       There is no evidence that she is

currently immunocompromised based on medical treatment she

received more than three years ago.        Defendant has not

established that the threat of exposure to COVID-19 constitutes

an extraordinary and compelling reason to reduce her sentence.

     In addition, the sentencing factors set forth in 18 U.S.C. §

3553(a) do not support Defendant’s release.         Defendant has a

lengthy and serious criminal history that includes convictions

for burglary, promoting a dangerous drug, and multiple

convictions for theft, fraud, and identity theft.          At the time of

her sentencing for the instant offense, Defendant was only 35

years old and was already in criminal history category VI.

     Defendant’s repeated involvement in theft, fraud schemes,

identify theft, and drug trafficking along with her past failure

to abide by the terms of her parole demonstrate that Defendant

poses a significant danger to the public and that she should not

be immediately released into the community.

     Defendant’s MOTION FOR REDUCTION OF SENTENCE AND

COMPASSIONATE RELEASE (ECF No. 44) is DENIED.


                           PROCEDURAL HISTORY


     On July 20, 2016, the grand jury returned an Indictment

charging Defendant Francisco with two counts, as follows:

     Count 1:    Entry By False Pretenses To A Secure Area Of An
                 Airport, in violation of 18 U.S.C. § 1036(a)(4);
                 and,


                                     2
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 3 of 16   PageID #: 512



     Count 2:    Aggravated Identity Theft, in violation of 18
                 U.S.C. § 1028A.

     (Indictment, ECF No. 1).

     On November 1, 2016, Defendant pled guilty to Count 2 of the

Indictment for Aggravated Identity Theft pursuant to a plea

agreement.   (ECF Nos. 15, 16, 17, 18).

     On November 8, 2017, the Court held a sentencing hearing.

(ECF No. 40).

     Defendant’s Presentence Report reflected that at the time of

sentencing Defendant was in Criminal History Category VI.

(Presentence Report at ¶ 37, ECF No. 25).

     Defendant was sentenced to a mandatory term of imprisonment

of 2 years followed by a term of supervised release of 1 year.

(Id. at ¶¶ 65, 70; Judgment, ECF No. 41).

     On June 15, 2020, Defendant filed DEFENDANT DAJON

FRANCISCO’S MOTION FOR REDUCTION OF SENTENCE AND COMPASSIONATE

RELEASE (ECF No. 44).

     On June 16, 2020, the Court issued a briefing schedule.

(ECF No. 45).

     On June 25, 2020, the Government filed a Motion to Continue.

(ECF No. 47).

     On the same date, the Court granted the Government’s Motion

to Continue.    (ECF No. 48).

     On July 2, 2020, the Government filed its Opposition.             (ECF

No. 49).

     On July 9, 2020, Defendant filed her Reply.          (ECF No. 53).

                                     3
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 4 of 16   PageID #: 513



     On July 23, 2020, the Government filed a Motion For Leave to

File a Sur-Reply Brief and attached a copy of its Sur-Reply

Brief.    (ECF No. 55).

     On July 24, 2020, the Court granted the Government’s Motion

and deemed the Sur-Reply Brief filed.        (ECF No. 56).

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                           STANDARD OF REVIEW


     A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.            Dillon v.

United States, 560 U.S. 817, 824-25 (2010).

     On December 21, 2018, Congress passed the First Step Act of

2018.    PL 115-391, December 21, 2018, 132 Stat. 5194.         The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

     The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.          18 U.S.C. §

3582(c)(1)(A).




                                     4
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 5 of 16   PageID #: 514



                                 ANALYSIS


     18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

     [T]he court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30
     days from the receipt of such a request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment...after considering the
     factors set forth in section 3553(a) to the extent that
     they are applicable, if it finds that—

           (i)   extraordinary and compelling reasons warrant
                 such a reduction;
     ...
                 and that such a reduction is consistent with
                 applicable policy statements issued by the
                 Sentencing Commission.

     18 U.S.C. § 3582(c)(1)(A).


     A.    Mandatory Procedural Requirement


     The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).             In

order to file a motion for compassionate release directly with

the court, defendant must have either:

     (1)   “fully exhausted all administrative rights” with the
           Bureau of Prisons; or,

     (2)   filed his motion with the court after “the lapse of 30
           days from the receipt of such a request by the warden
           of the defendant’s facility, whichever is earlier.”

     18 U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d


                                     5
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 6 of 16   PageID #: 515



594, 597 (3d Cir. 2020).

     The requirement that a defendant first file a request for

compassionate release with the BOP or the warden of the

defendant’s facility is a mandatory rule.         United States v. Alam,

960 F.3d 831, 832-34 (6th Cir. 2020).        The defendant must either

“fully exhaust” his request with the BOP or wait 30 days from the

date of filing his request with the warden before the Court may

consider a request for compassionate release.          See United States

v. Haney,       F.Supp.3d      , 2020 WL 1821988, *3 (S.D.N.Y Apr.

13, 2020) (explaining the statute “requires the defendant either

to exhaust administrative remedies or simply to wait 30 days

after serving his petition on the warden of his facility before

filing a motion in court”).

     On May 5, 2020, Defendant submitted a request for home

confinement to the warden at the Federal Detention Center (“FDC”)

in Honolulu.    (May 5, 2020 Letter to the Warden, attached as Ex.

G to Def.’s Motion, ECF No. 44-9).

     On May 13, 2020, the warden at the FDC Honolulu denied her

request.    (May 13, 2020 Letter from Warden, attached as Ex. J to

Def.’s Motion, ECF No. 44-12).

     On June 15, 2020, Defendant filed her Motion for

Compassionate Release with the Court.

     On June 24, 2020, Defendant was designated to serve her

sentence at the Federal Correctional Institution Dublin in

California.    She was transferred from the FDC Honolulu to the


                                     6
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 7 of 16     PageID #: 516



Federal Correctional Institution in Dublin following the

Government’s Response brief filed on July 2, 2020.              (Gov’t

Response at pp. 8-9, ECF No. 49; Gov’t Sur-Reply at p. 6, ECF No.

55).

       The Government argues that this Court lacks subject-matter

jurisdiction to consider Defendant’s Motion because the warden at

the FDC Honolulu did not construe her request as a motion for

compassionate release, but as a request for “re-designation to

home confinement” pursuant to a Memorandum issued by the Attorney

General.

       The Court construes Defendant’s May 5, 2020 letter as a

request for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A).    More than 30 days has lapsed since the Defendant

made her May 5, 2020 request to the warden at the FDC Honolulu.

The 30-day lapse allows the Court to consider Defendant’s Motion

pursuant to 18 U.S.C. § 3582(c)(1)(A).        Haney, 2020 WL 1821988,

at *3.


       B.   Merits Of Defendant’s Request For Compassionate Release


       If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.


                                     7
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 8 of 16   PageID #: 517



     The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

     [T]he court may reduce a term of imprisonment (and may
     impose a term of supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment) if, after
     considering the factors set forth in 18 U.S.C. §
     3553(a), to the extent that they are applicable, the
     court determines that—

           (1)(A)      Extraordinary and compelling reasons
                       warrant the reduction; or

               (B)     The defendant (i) is at least 70 years
                       old; and (ii) has served at least 30
                       years in prison pursuant to a sentence
                       imposed under 18 U.S.C. § 3559(c) for
                       the offense or offenses for which the
                       defendant is imprisoned;

           (2)         The defendant is not a danger to the
                       safety of any other person or to the
                       community, as provided in 18 U.S.C. §
                       3142(g); and

           (3)         The reduction is consistent with this
                       policy statement.

     U.S.S.G. § 1B1.13.

     Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c).         Defendant is only entitled to

relief if she demonstrates:

     (1)   extraordinary and compelling reasons warrant a sentence
           reduction;

     (2)   he is not a danger to the safety of others or the
           community; and,

     (3)   any requested reduction is consistent with the policy
           statement.

     United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).

                                     8
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 9 of 16   PageID #: 518



            1.    Extraordinary And Compelling Reasons Are Required
                  To Warrant Sentence Reduction


     The Sentencing Commission’s application note for Guideline

§ 1B1.13 provides the definition of “extraordinary and compelling

reasons.”    The Court agrees with the majority of the district

courts in the Ninth Circuit that have concluded that Section

1B1.13 and its definition of “extraordinary and compelling

reasons” applies to motions for compassionate release even though

the sentencing guideline was not separately amended following the

passage of the First Step Act.       See Riley v. United States, 2020

WL 1819838, *8 (W.D. Wash. Apr. 10, 2020) (collecting cases);

United States v. Shields, 2019 WL 2359231, *4 (N.D. Cal. June 4,

2019).

     Sentencing Guideline Section 1B1.13's comment explains that

extraordinary and compelling reasons exist when:

     (A)    Medical Condition of the Defendant.–

            (i)   The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

            (ii) The defendant is—

                  (I)        suffering from a serious physical or
                             medical condition,

                  (II)       suffering from a serious functional or
                             cognitive impairment, or

                  (III)      experiencing deteriorating physical or

                                     9
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 10 of 16   PageID #: 519



                             mental health because of the aging
                             process,

                   that substantially diminishes the ability of the
                   defendant to provide self-care within the
                   environment of a correctional facility and from
                   which he or she is not expected to recover.

      (B)     Age of the Defendant.–The defendant (i) is at least 65
              years old; (ii) is experiencing a serious deterioration
              in physical or mental health because of the aging
              process; and (iii) has served at least 10 years or 75
              percent of his or her term of imprisonment, whichever
              is less.

      (C)     Family Circumstances.–
              (i) The death or incapacitation of the caregiver of
                   the defendant’s minor child or minor children.

              (ii) The incapacitation of the defendant’s spouse or
                   registered partner when the defendant would be the
                   only available caregiver for the spouse or
                   registered partner.

      (D)     Other Reasons.—As determined by the Director of the
              Bureau of Prisons, there exists in the defendant’s case
              an extraordinary and compelling reason other than, or
              in combination with, the reasons described in
              subdivisions (A) through (C).

      U.S.S.G. § 1B1.13 cmt. n.1.

      Defendant is 37 years old.       She is not suffering from any

medical conditions that warrant relief.         Defendant bears the

burden to demonstrate that extraordinary and compelling reasons

exist that warrant her immediate release from incarceration.

United States v. Greenhut, 2020 WL 509385, *1 (C.D. Cal. Jan. 31,

2020).      Defendant has failed to do so.

      Defendant’s general concern about potential exposure to

COVID-19 at the Bureau of Prisons’ facilities does not meet the

criteria for extraordinary and compelling reasons for a reduction

in sentence.      United States v. Eberhart,        F.Supp.3d      , 2020
                                     10
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 11 of 16    PageID #: 520



WL 1450745, *2 (N.D. Cal. Mar. 25, 2020); United States v.

Carver,       F.Supp.3d     , 2020 WL 1892340, *3 (E.D. Wash. Apr. 8,

2020).

      The Centers for Disease Control (“CDC”) has identified

certain categories of individuals that are at a higher risk for

severe illness due to COVID-19, including people with chronic

lung disease, serious asthma, serious heart conditions, obesity,

chronic kidney disease requiring dialysis, liver disease,

diabetes, or individuals who are immunocompromised.              See United

States v. Jones, Crim. No. 13-00860 LEK-03, 2020 WL 2331678, *5

(D. Haw. May 11, 2020).

      Three sets of Defendant’s medical records have been filed in

the record.    (Exhibits A-I, attached to Def.’s Presentence

Report, ECF No. 25; Exhibits B-C, attached to Defendant’s Motion

for Compassionate Release, ECF No. 44; and, Exhibits C-F,

attached to the Government’s Response, ECF No. 52).

      A review of Defendant’s medical records demonstrates that

she does not currently have a severe medical condition that

warrants release or that she is immunocompromised.           Defendant

does not have any diagnosis of serious asthma, serious heart

conditions, obesity, chronic kidney disease requiring dialysis,

liver disease, or diabetes.

      The medical records indicate that Defendant was diagnosed

with gestational trophoblastic disease (molar pregnancy) in

January 2014.     (Medical Records from Kapiolani Medical Center,

attached as Ex. A to Def.’s Presentence Report, ECF No. 25-2;
                                     11
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 12 of 16   PageID #: 521



Pali Momi Medical Center Records at p. 1, attached as Ex. B, ECF

No. 25-3; BOP Medical Records, attached as Ex. F to Gov’t

Response, ECF No. 52-4).       Starting in July 2016, Defendant

received chemotherapy to treat her gestational trophoblastic

disease.    (Pali Momi Medical Center Records at p. 1, attached as

Ex. B to Def.’s Presentence Report, ECF No. 25-3).           Her records

indicate that she was given four doses of methotrexate without

effect.    The doctors then switched to treatment for two weeks

with dactinomycin.     (Id.)    Defendant has not had any further

treatment for this condition after the chemotherapy she received.

(BOP Medical Records attached as Ex. F to Gov’t Response, ECF No.

52-4).

      Defendant is not currently prescribed any medication related

to her previous diagnosis.       (BOP Medical Records attached as Ex.

F, ECF No. 52-4).     Defendant argues that she is immunocompromised

because of her previous chemotherapy treatment.          Defendant’s

Exhibit O attached to her Motion, (ECF No. 44-17), contradicts

Defendant’s assertion that her past cancer diagnosis puts her at

risk for contracting or suffering serious consequences from

COVID-19.    Exhibit O is a series of Frequently Asked Questions

examining the relationship of cancer to COVID-19, produced by the

American Society of Clinical Oncology and the National Coalition

for Cancer Survivorship.       One of the questions posed is whether

past chemotherapy treatments raise the risk of getting COVID-19.

The answer provided in this document is that while “limited

evidence is available to suggest that any cancer treatments raise
                                     12
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 13 of 16   PageID #: 522



your risk for getting COVID-19...Emerging evidence suggests that

patients with lung cancer who received chemotherapy within 3

months of a COVID-19 diagnosis are at higher risk of dying from

the infection.”     (Id. at p. 3).     The record indicates that

Defendant most recently received chemotherapy in early 2017, and

is well past the 3-month window that would support her immediate

release.

      On June 5, 2017, Defendant underwent a video-assisted

thoracic surgery lung wedge resection.         (Post Operation Notes

from Pali Momi Medical Center, attached as Ex. C to Def.’s

Presentence Report, ECF No. 25-4).        A wedge from Defendant’s left

upper lung containing a malignant nodule was removed.            (Id.)

Defendant does not report any residual effects as a result of the

surgery and she is not currently prescribed any medication

related to her lung health.       (BOP Medical Records, attached as

Ex. F to Gov’t Response, ECF No. 52-4).

      Defendant argues that her 2017 lung wedge resection is “akin

to” chronic lung disease. (Motion at p. 13, ECF No. 44-1).

Defendant provides no evidence to support such a claim.

      Defendant’s Motion states that in addition to her past

cancer treatment and lung surgery, Defendant has undergone an

appendectomy, a hysteroscopy, and a hernia surgery since being

incarcerated.     (Motion at p. 2, ECF No 44-1).       The records

indicate Defendant underwent these procedures in 2002, 2016, and

2014, respectively. (Pali Momi Medical Records at p. 7, attached

as Ex. E to Gov’t Response, ECF No. 52-3).
                                     13
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 14 of 16   PageID #: 523



      Defendant has not demonstrated that she has any current

medical conditions that are so severe as to warrant immediate

release.    Defendant, instead, relies on conditions for which she

received treatment more than three years ago and has fully

recovered.    There is no evidence that Defendant has any current

medical condition that is terminal or substantially diminishes

her ability to provide self-care within the environment of a

correctional facility.      U.S.S.G. § 1B1.13 cmt. n.1(A)(i-ii).


      2.    Release Is Not Available If Defendant Poses A Danger To
            The Safety Of Others And The Community


      In order to be eligible for compassionate release, Defendant

must establish release is appropriate pursuant to the factors set

forth in 18 U.S.C. § 3553(a) and that she is not a danger to the

safety of others or the community.         18 U.S.C. § 3582(c)(1)(A);

U.S.S.G. § 1B1.13(2).

      The Section 3553(a) sentencing factors here do not weigh in

favor of a reduced sentence.       The Section 3553(a) factors include

the nature and circumstances of the offense, the history and

characteristics of the defendant, and the need for the sentence

imposed.    The nature and circumstances of Defendant Francisco’s

offense weigh in favor of her mandatory 2-year sentence.

      Defendant was sentenced while in Criminal History Category

VI at the age of 35.      Defendant’s crime for Aggravated Identity

Theft was committed while Defendant was released on bail for two

then-pending Hawaii state cases.          (Presentence Report at p. 27,

                                     14
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 15 of 16   PageID #: 524



ECF No. 25).

      Defendant has a long history of involvement with the

criminal justice system.      (Presentence Report at pp. 6-13, ECF

No. 25).    Defendant has convictions for a wide range of offenses

including Unauthorized Control of Propelled Vehicle, Burglary,

Theft, Forgery, Identity Theft, and Promoting A Dangerous Drug.

(Id.)   Prior arrest reports from Defendant’s convictions indicate

that two of the cases involved firearms.         (Id. at p. 27).      When

debriefed for her current conviction, Defendant admitted that she

had been shipping parcels of methamphetamine from Las Vegas to

Hawaii.    (Id. at p. 6).    Defendant’s history and characteristics

do not favor a reduced sentence.

      Defendant has been given numerous chances for rehabilitation

and has continued to be involved in criminal activity.            Defendant

performed poorly while under probation and parole supervision in

the past, and had her terms of supervision revoked on multiple

occasions for drug use and new arrests.         (Id. at pp. 6-13).

      Defendant’s extensive criminal record, repeated lack of

rehabilitation, and her overall poor record of behavior on parole

demonstrate that she poses a danger to the safety of others and

the community.     Defendant’s immediate release is not appropriate

considering the totality of the circumstances.

//

//

//

//
                                     15
Case 1:16-cr-00465-HG Document 57 Filed 08/06/20 Page 16 of 16   PageID #: 525



                                CONCLUSION


      Defendant’s Motion for Reduction of Sentence and

Compassionate Release (ECF No. 44) is DENIED.

      IT IS SO ORDERED.

      Dated: August 6, 2020, Honolulu, Hawaii.




United States v. Dajon Francisco, Crim. No. 16-00465 HG-01; ORDER
DENYING DEFENDANT DAJON FRANCISCO’S MOTION FOR REDUCTION OF
SENTENCE AND COMPASSIONATE RELEASE (ECF No. 44)
                                16
